Title: Thurdsday Aug. [7 or 14] 1766.
From: Adams, John
To: 


       In the Morning rode a single Horse, in Company with Mrs. Cranch and Mrs. Adams in a Chaise, to Marblehead. The Road from Salem to Marblehead, 4 miles, is pleasant indeed. The Grass Plotts and Fields are delightfull. But Marblehead differs from Salem. The Streets are narrow, and rugged and dirty—but there are some very grand Buildings. Returned and din’d at Cranch’s—after dinner walked to Witchcraft Hill—An Hill about 1/2 Mile from Cranches where the famous Persons formerly executed for Witches were buried. Somebody within a few Years has planted a Number of Locust Trees over the Graves, as a Memorial of that memorable Victory over the Prince of the Power of the Air. This Hill is in a large Common belonging to the Proprietors of Salem &c. From it you have a fair View of the Town, of the River, the North and South Fields—of Marble Head—of Judge Lynde’s Pleasure House and of Salem Village &c.
      